Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/20/21 is acknowledged.
Claims 5-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (US 2014/0168319 A1).
Claim(s) 1-3, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoisington et al. (US 2005/0270329 A1).
Regarding claim 1, Moreau or Hoisington discloses a liquid discharging apparatus comprising: 
a first head unit  provided with a plurality of first nozzles that discharge a liquid (Moreau: 100a, figs. 18 or 19) (Hoisington: 1010 or 1210, fig. 11A and 11D); 
a second head unit provided with a plurality of second nozzles that discharge the liquid (Moreau: 100b, fig. 18 or alternatively the left-most head of the third row in fig. 19)  (Hoisington: 1020 or 1220, fig. 11A and 11D); and 
a support body supporting the first head unit and the second head unit (Moreau: 410, fig. 18 or see fig. 19) (Hoisington: inherent in figs. 11A and 11D), wherein 
the plurality of first nozzles and the plurality of second nozzles are arranged such that a distance between nozzles adjacent to each other in a first direction is a first distance (Moreau: see “nozzle pitch” in figs. 18-19) (Hoisington: see “d”, fig. 11D), 
the support body is provided with a first fixing portion for fixing the first head unit onto the support body and a second fixing portion for fixing the second head unit onto the support body (Moreau: Inherent in figs. 18-19.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: see for example, 940, fig. 10 and paras 89-93), and 
a distance between the first fixing portion and the second fixing portion in the first direction is a second distance that is different from an integral multiple of the first 
Regarding claim 2, Moreau or Hoisington further discloses the liquid discharging apparatus according to claim 1, wherein the second distance is shorter than the first distance (Moreau: The second distance is half of the first distance [nozzle pitch].) (Hoisington: see fig. 11D).
Regarding claim 3, Moreau or Hoisington further discloses the liquid discharging apparatus according to claim 1, wherein the first head unit and the second head unit are provided at different positions on the support body in a second direction intersecting the first direction, and a distance between the first fixing portion and the second fixing portion in the second direction is a third distance that is longer than each of the first distance and the second distance (Moreau: see figs. 18-19) (Hoisington: see fig. 11A and 11D).
Regarding claim 4, Moreau further discloses the liquid discharging apparatus according to claim 3 further comprising: a third head unit provided with a plurality of third nozzles that discharge the liquid (Moreau: 100b, fig. 19), wherein the support body is further provided with a third fixing portion for fixing the third head unit onto the support body (Moreau: inherent in fig. 19), the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction (Moreau: see fig. 19), and a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the 
Regarding claim 13, Moreau or Hoisington discloses a liquid discharging apparatus comprising: 
a first head unit provided with a plurality of first nozzles that discharge a liquid (Moreau: 100a, figs. 18 or 19) (Hoisington: 1010 or 1210, fig. 11A and 11D); 
a second head unit provided with a plurality of second nozzles that discharge the liquid (Moreau: 100b, fig. 18 or alternatively the left-most head of the third row in fig. 19) (Hoisington: 1020 or 1220, fig. 11A and 11D); and 
a support body supporting the first head unit and the second head unit (Moreau: 410, fig. 18 or see fig. 19) (Hoisington: inherent in figs. 11A and 11D), wherein 
the plurality of first nozzles and the plurality of second nozzles are arranged such that a distance between nozzles adjacent to each other in a first direction is a first distance (Moreau: see “nozzle pitch” in figs. 18-19) (Hoisington: see “d”, fig. 11D), 
the support body is provided with a first fixing portion for fixing the first head unit onto the support body and a second fixing portion for fixing the second head unit onto the support body (Moreau: Inherent in figs. 18-19.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: see for example, 940, fig. 10 and paras 89-93), and 
a distance between the first fixing portion and the second fixing portion in the first direction is a second distance that is shorter than the first distance (Moreau: The first head unit and the second head unit are offset from each other by half the nozzle pitch.) (Hoisington: inherent in fig. 11D, in light of the teachings in fig. 10.  See paras 89-93.).
claim 14, Moreau or Hoisington discloses a liquid discharging apparatus comprising: 
a first head unit provided with a plurality of first nozzles that discharge a liquid (Moreau: 100a, figs. 18 or 19) (Hoisington: 1010 or 1210, fig. 11A and 11D); 
a second head unit provided with a plurality of second nozzles that discharge the liquid (Moreau: 100b, fig. 18 or alternatively the left-most head of the third row in fig. 19) (Hoisington: 1020 or 1220, fig. 11A and 11D); and 
a support body supporting the first head unit and the second head unit (Moreau: 410, fig. 18 or see fig. 19) (Hoisington: inherent in figs. 11A and 11D), wherein 
the plurality of first nozzles and the plurality of second nozzles are arranged such that a distance between nozzles adjacent to each other in a first direction is a first distance (Moreau: see “nozzle pitch” in figs. 18-19) (Hoisington: see “d”, fig. 11D), 
the first head unit is provided with a first unit side fixing portion for fixing the first head unit to the support body (Moreau: This is inherent in Moreau.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: inherent in figs. 10, 11A, and 11D.  See, for example, 960 in fig. 10.), 
the second head unit is provided with a second unit side fixing portion for fixing the second head unit to the support body (Moreau: This is inherent in Moreau.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: inherent in figs. 10, 11A, and 11D.  See, for example, 960 in fig. 10.), and 
a distance between the first unit side fixing portion and the second unit side fixing portion in the first direction is a second distance that is different from an integral multiple of the first distance (Moreau: This is inherent in figs. 18-19 because the first head unit 
Regarding claim 16, Moreau or Hoisington discloses a support body (Moreau: 410, fig. 18 or see fig. 19) (Hoisington: inherent in figs. 11A and 11D) for supporting a first head unit provided with a plurality of first nozzles that discharge a liquid (Moreau: 100a, figs. 18 or 19) (Hoisington: 1010 or 1210, fig. 11A and 11D) and a second head unit provided with a plurality of second nozzles that discharge the liquid (Moreau: 100b, fig. 18 or alternatively the left-most head of the third row in fig. 19) (Hoisington: 1020 or 1220, fig. 11A and 11D), comprising: 
a first fixing portion for fixing the first head unit onto the support body (Moreau: Inherent in figs. 18-19.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: see for example, 940, fig. 10 and paras 89-93); and 
a second fixing portion for fixing the second head unit onto the support body (Moreau: Inherent in figs. 18-19.  Otherwise, the heads 100 would fall off of support body 410.  Also, see figs. 5-12.) (Hoisington: see for example, 940, fig. 10 and paras 89-93), wherein 
a distance between the first fixing portion and the second fixing portion in a first direction is different from an integral multiple of a distance between nozzles adjacent to each other of the plurality of first nozzles and the plurality of second nozzles in the first direction (Moreau: This is inherent in figs. 18-19 because the first head unit and the second head unit are offset from each other by half the nozzle pitch.) (Hoisington: inherent in fig. 11D, in light of the teachings in fig. 10.  See paras 89-93.).
claim 17, Moreau or Hoisington further discloses the support body according to claim 16, wherein the distance between the first fixing portion and the second fixing portion in the first direction is shorter than the distance between the nozzles adjacent to each other of the plurality of first nozzles and the plurality of second nozzles in the first direction (Moreau: The first head unit and the second head unit are offset from each other by half the nozzle pitch.) (Hoisington: inherent in fig. 11D, in light of the teachings in fig. 10.  See paras 89-93.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington et al. (US 2005/0270329 A1).
Regarding claim 4, Hoisington’s figs. 11A and 11D disclose all the limitation in parent claims 1 and 3.
Hoisington’s figs. 11A and 11D fails to disclose the liquid discharging apparatus according to claim 3 further comprising: a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance..
However, Hoisington’s figs. 11A and 11D, in view of figs. 2-4A teaches the liquid discharging apparatus according to claim 3 further comprising: a third head unit provided with a plurality of third nozzles that discharge the liquid (See any head unit that is coaxial to another head unit in figs. 2-4A.), wherein the support body is further provided with a third fixing portion for fixing the third head unit onto the support body (see figs. 2-4A), the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction (see figs. 2-4A), and a distance between the first fixing portion and the third 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify figs. 11A and 11D of Hoisington with the teachings of figs. 2-4A of Hoisington, for the purpose of increasing throughput and printing width.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Drake et al. (US 2006/0227157 A1)
Methods and apparatus for extending the reliability and usefulness of a fullwidth printhead by providing a redundant temporary replacement printhead module that can be positioned to compensate for missing or faulty jet nozzles. In order to take advantage of a single extra printhead module and to be able to compensate for more than a single failed nozzle, the replacement module is mounted on a separate translating x-axis and preferably provided with roll adjustment along another axis so that an effective spacing of nozzles in the replacement module can be adjusted to align with detected defective nozzles. The fullwidth printhead is formed from at least one array of smaller printhead modules. The arrays may be offset by a non-integer spacing interval of the individual nozzles. For example, if the nozzle spacing is S, the offset may be S/2. By virtue of the x-translation and roll capabilities, a single replacement module can accommodate replacement of one or several defective nozzles spaced closer together than the total length L of the replacement module, even if the defective nozzle(s) are located on different printhead modules and have a non-integer spacing. 

Hickman (US 2001/0050699 A1)
Micro-stepping a print media transport in an ink-jet hard copy apparatus such that the steps are smaller than the nozzle spacing of the drop generators on a printhead when using multiple printheads per colorant provides a resulting higher resolution pixel placement grid and allows choosing which nozzle to fire on which printing pass in order to optimize drop-to-drop alignment between the like colorant printheads.

Lee et al. (US 2008/0100663 A1)
An inkjet image forming apparatus and a print method using the same. The inkjet image forming apparatus includes an inkjet printhead cartridge having one or more nozzle units and a plurality of nozzles arranged over its length and disposed in nozzle units corresponding to a width of a print medium in a main scanning direction, and a shifting unit to move the nozzle units in the main scanning direction within the inkjet cartridge to eject ink, wherein the inkjet printhead cartridge is fixed with respect to the main scanning direction, and the nozzles are divided into respective ones of the nozzle units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

November 2, 2021